
	

114 HR 5202 IH: Preserving HUD’s Multifamily Field Offices Act of 2016
U.S. House of Representatives
2016-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5202
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2016
			Ms. Maxine Waters of California (for herself, Ms. Bass, Mr. Becerra, Ms. Brownley of California, Mr. Cárdenas, Ms. Judy Chu of California, Ms. Hahn, Mr. Ted Lieu of California, Mr. Lowenthal, Mrs. Napolitano, Ms. Roybal-Allard, Ms. Linda T. Sánchez of California, Mr. Schiff, Mr. Sherman, and Mrs. Torres) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Department of Housing and Urban Development to fill all asset management positions
			 located at non-core office locations of the Office of Multifamily Housing,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Preserving HUD’s Multifamily Field Offices Act of 2016. 2.Preserving asset management positions in non-core offices (a)Prohibition on relocation of positionsThe Secretary of Housing and Urban Development may not relocate to any core office of the Office of Multifamily Housing of the Department, any asset management position (including any account executive, senior account executive, and troubled asset specialist position) that, as of the date of the enactment of this Act, is located at a non-core office of such Office.
 (b)Back-Filling of positionsUpon the occurrence of a vacancy in any asset management position at any non-core office (including any vacancy in existence as of the date of the enactment of this Act), the Secretary may newly hire an employee to fill such position only at the same non-core office.
 (c)Definition of core officeFor purposes of this section, the term core office means, with respect to the Office of Multifamily Housing of the Department of Housing and Urban Development, a regional hub office that is located in Atlanta, Chicago, Fort Worth, New York City, or San Francisco.
 3.Authorization of appropriationsThere is authorized to be appropriated to the Secretary such sums as may be necessary to cover costs of the Department of Housing and Urban Development of complying with section 2.
		
